Case 1:18-cV-12401-ADB Document 1-1 Filed 11/16/18 Page 1 of 24

Exhibit A

 

Case 1:18-CV-12401-ADB Document 1-1 Filed 11/16/18 Page 2 of 24

COMMONWEALTH OF MASSACHUSETTS

SUFFOLK, ss. TRIAL COURT
sUPERIOR coURT DEPARTMENT
CIVIL ACTION N0. !SSHC\/ozz?>qé

 

RIEMER & BRAUNSTEm LLP,
Plaimiff

V.

MONROE cAPrrAL MANAGMNT ____COMP___LAH'~IT

ADVISORS LLC; MONROE CAPITAL
PARTNERS FUND LP; MONROE
CAPITAL CORPORATION; MONROE
CAPITAL PARTNERS PUND LLC,

Defendants

 

 

INTRODUCTION
The Plaintiff, Riemer & Braunstein LLP, brings this Complaint seeking to recover its

legal fees, plus interest and costs, owed by the Defendants, on account of unpaid fees for legal

services rendered by the Plaintiff for the Defendants’ benefit and at the Defendants’ direction
PARTIES

1. The Plaintiff, Riemer & Braunstein LLP (the “Firm”) is a limited liability
partnership duly organized and existing under the laws of the Cornmonwealth of Massacbusetts
with its principal place of business located at One Center Plaza, Boston, Suffolk County,
Massachusetts.

2. 'l`he Defendant Monroe Capital Management Advisors LLC, is a Delaware

limited liability company headquartered at 311 South Wacker Drive, Suite 6400, Chicago ]]linois

60606.

Case 1:18-cV-12401-ADB Document 1-1 Filed 11/16/18 Page 3 of 24

3. The Defendant Monroe Capital Partners F\.md LP is a Delaware limited
partnership headquanered at 311 South Wacker Drive, Suite 6400, Chicago, Illinois 60606.

4. The Defendant Monroe Capital Partners Fund LLC is a Delawaie limited liability
company, headquartered at 311 South Wacker Drive, Suite 6400, Chicago, Illinois 60606.

5. The Defendant Monroe Capital Corporation is a public company incorporated in
the State of Maryland, which does business by, through, and with its related and affiliated entities
and the other Defendants in this action under the name “Monroe Capital.” lt is a leading lender to
middle market companies with Monroe Capital Management Advisors as its administrator.
According to Monroe Capital Corporation’s Form N-Z Registration Statement under the
Securities Act of 1933, filed with the United States Security and Exchange Cornrnission on March
26, 2018, and signed by Theodore L. Koenig, Chief Executive Offlcer, Monroe Capital
Corporation does business under the style of its affiliates and maintains offices and/or company
representatives in Massachusetts, among other locations. Monroe Capital Coiporation and the
other Defendants will be referred to as “Monroe” or ‘Defendants”.

FACTS COMMON TO ALL COUNTS

 

6. The Firm re-allcges and specifically incorporates herein by reference the

allegations contained in Paragraphs l through 5 above.

7. In September, 2005 , the Firm was retained by Monroe as legal counsel. The Firm
has represented Monroe in over 20 matters.

8. In the summer of 2016, the Firm was retained by Monroe to represent Monroe, as
senior secured lender to an entity known as TPP Acquisition, lnc. (the “Debtor”), in connection

with the Debtor’s planned bankruptcy proceedings

Case 1:18-cV-12401-ADB Document 1-1 Filed 11/16/18 Page 4 of 24

9. Monroe also was the equity owner of the Debtor, holding 100% of the Debtor's
stock in a holding company known as TPG Holding, lnc.

lO. ln anticipation of the Bankruptcy petition by the Debtor, Monroe and the Debtor
entered into a "stalkin g horse" asset purchase agreement, by which Monroe would purchase
virtually all operating assets of the Debtor by credit bidding all or a portion of Monroe's secured
position Mom'oe, in its capacity as senior lender, also agreed to advance a "Debtor in
Possession" ("DIP") loan to provide operating capital for the Debtor during the anticipated
bankruptcy proceedings Plaintiff represented Monroe in the pre-bankruptcy negotiations,
agreements and dealings in question with the Debtor.

ll. On September 2, 2016, the Debtor filed a voluntary petition for relief under
Chapter ll of Titlc ll of the United States Code (the “B anki'uptcy Code”), in the United States
Bankruptcy Court for the Nortliern District of Texas, Dallas Division, case number 16-33437-

hdh~ll.

12. Also on September 2, 2016, the Debtor, with Monroe‘s approval, filed with the
Court, among other filings, motions seeking approval of the DIP loan; seeking approval of the

"stalking horse" agreement and of Monroe credit bidding; and seeking approval of the desired sale

process.

13. From the outset of the case, unsecured creditors and, once appointed, the Official
Committee of Unsecured Creditors (the "Committee"), hotly contested the DIP loan and morion;
the stalking horse asset purchase agreement; Monroe's right to credit bid; the sale procedure; and
the approval, once the sale auction was conducted, of Monroe's purchase agreement In their
opposition to the various proceedings, the Committee made numerous allegations that Monroe

and the Debtor failed to comply with appropriate corporate formalities; that the Debtor's

Case 1:18-cV-12401-ADB Document 1-1 Filed 11/16/18 Page 5 of 24

unsecured creditors had suffered grievous injury due to Monroe's alleged domination and control
of the Debtor; that the bankruptcy proceedings were being conducted for the sole purpose of
Monroe's interest in acquiring the Debtor's assets for improper purposes, as well as a number of
additional allegations concerning claimed improper conduct by Monroe and the Debtor,

14. With the Finn representing Monroe as counsel in many body contested hearings
at the Banki'uptcy Court (with some negotiated compromises with the Committee on certain
points); and with contested evidentiary hearings on other disputed points, the Banlciuptcy Court
ultimately allowed Monroe, through its credit bid, to purchase the principal operating assets of the
Debtor. However, the Committee's rights to allege misconduct were preserved, subject to a
December 2016 Challenge Period deadline for the Committee to bring claims against Monroe.
As a result of these activities, the Firrn provided extensive legal services to Monroe and issued
invoices to Monroe reflecting the high level of activity in the case.

15. Prior to the expiration of the Challenge Period, the Committee notified Monroe
and the Firin by presenting Monroe with a draft complaint that it intended to bring a long list of
claims and allegations of misconduct of Monroe, with a demand for over $10 million if suit were
to be filed. Monroe rejected the Committee's settlement demands and refused to extend the
Challenge Period deadline for conduct of additional negotiations, thereby essentially ensuring that
the Committee would file suit with numerous claims and with extensive relief requested, seeking
essentially that all unsecured creditors of the Debtor be paid in full by Monroe. Inasmuch as the
Committee had been very aggressive and adversarial during the bankruptcy proceedings, it was
obvious to all concerned that any litigation commenced by the Committee would lead to an

expensive and a hard fought court battle between Monroe and the Committee.

Case 1:18-cV-12401-ADB Document 1-1 Filed 11/16/18 Page 6 of 24

16. TPP Holdings, LLC and TPP Operating, Inc., are business entities owned by
Monroe, and together with the Defendants in this action were named as Defendants in an
Adversary Proceeding filed by the Committee in the Debtor's Chapter ll case on December 9,
2016, case number 16-03161-HDH»11, in the United States Bankruptcy Court for the Northern
District of Texas, Dallas Division (the “Adversary Proceeding”). A copy of the Complaint in said
Adversary Proceeding is annexed hereto as Exhibit A.

17. In December 2016, the Defendants requested the Firrn to tile an appearance for
and to defend Monroe Capital Management Advisors LLC; Monroe Capital Paitners Fund LP;
Monroe Capital Coiporation; Monroe Capital Pa.rtners Fund LLC; TPP Holdings LLC and TPP
Operating lnc.; who were sued by the Official Creditors Committee of Unsecured Creditors of
TPP Acquisition, lnc. (the “Committee”), in the Adversary Proceeding

18. The Complaint in said Adversary Proceeding filed against the Monroe affiliates
contained twenty-eight claims for relief, seelcing, inter alia, to avoid, recharacterize, or
subordinate over $40 million of loans to the Debtor held by Monroe, plus affirmative damages of
$20 million plus punitive damages, and alleged that: (i) Monroe did not act in good faith in
connection with a debtor in possession loan and the purchase of the operating assets of the Debtor
during the banlq'uptcy proceedings; (ii) Monroe, as indirect owner (through TPP Holdings, lnc.)
of 100% of the Debtor's stock, controlled the debtor’s officers and directors, failed to follow
proper corporate formalities and injured unsecured creditors as a result of its alleged control of
inventory purchasing and accounts payable of the Debtor; (iii) Monroe should pay the value of
assets it acquired in the sale, but were not subject to Monroe’s liens; (iv) the Debtor was insolvent
in December 2012, and thereafter, and thus the loan by Monroe, amendments to the loan, security

agreement, liens for the loan, and loan repayments were avoidable “fraudulent transfers',” (v) the

Case 1:18-cV-12401-ADB Document 1-1 Filed 11/16/18 Page 7 of 24

Court should “pierce the veil” of the Debtor and Monroe and hold Monroe liable for all
obligations of the Debtor , alleged to be in the approximate amount of $19 million to $21 million;
(vi) Monroe was liable for contract interference and for aiding and abetting breach of fiduciary
duty through its alleged pervasive control of the Debtor. (vii) the loans held by Monroe should be
subordinated to unsecured creditors or should be re-characterized as a capital contribution; (viii)
payments to Monroe within a year prior to the Petition Date were preferences under section 547
of the United States Bankruptcy Code; and (ix) Monroe breached certain obligations under the
Bankruptcy Court Orders, causing harm and damages to the Debtor.

19. From the inception of the Firm’s representation, Monroe agreed to compensate
the Pi.rm on an hourly basis at the Firm’s established billing rates, for the legal services rendered
by the Fin:n on their behalf, including costs and disbursements on the same basis as the Pirm had
previously charged Monroe on its other matters, which was a regularly represented client. The
Firm provided written budgets and fee estimates to Monroe at its request, and informed Monroe,
in writing, of the hourly rates being charged by the Firm. ln connection with its representation of
the Monroe Defendants in the Adversary Proceeding, the Firm was instructed by Monroe to
forward its invoices to Monroe Capital Advisors. The Firm performed legal services for the
Defendants in the Adversary Proceeding led by its Boston attomeys, exchanged communications
with Monroe from its Boston offices and issued invoices for payment therefor, which were paid
by Monroe by either by wire or check sent to Boston.

20. ln early 2017, on behalf of Monroe, the Firm filed a Motion to Dismiss nineteen
of the twenty-eight counts in the Complaint in the Adversary Proceeding, including the fraudulent

transfer, piercing the veil and tort claims. The Motion to Dismiss was allowed, with prejudice, as

Case 1:18-cV-12401-ADB Document 1-1 Filed 11/16/18 Page 8 of 24

to seven specific claims A copy of the docket in said Adversary Proceeding is annexed hereto as
Exhibit B.

21. On January 2, 2018, the Court subsequently granted the Firm’s motion on behalf
of Monroe for partial summary judgment finding, in large part, that the Committee was not
entitled to recover the claimed damages of approximately $l .5 purportedly arising from actions
and events that occtured after the Adversary Proceeding Complaint had been filed.

22. At all times material thereto, the Firm took direction from Michael J. Egan,
Monroe’s Chief Operating Officer and Chief Credit Officer; Theodore L. Koenig, Monroe’s Chief
Executive Officer and President, and Peter Gruszka, Monroe’s General Counsel; and subsequent
to July, 2017, from attorney Thomas Cronin, all of which communications were directed to the
Firm’s Boston office Mr. Koenig met with the Fiim’s attorneys in the Firm’s Boston office on
January 10, 2017, taking control of the defense of the Adversary Proceeding, including Monroe’s
planned affnmative responses to the Adversary Proceeding Complaint.

23. In July, 2017, consistent with the Boston meeting discussions, Monroe retained
Attorney Thomas Cronin (i) to file an appearance as co~counsel to take certain actions which the
Firm would not take and (ii) to control the litigation and to dictate to the Firm Monroe’s strategy
for the balance of the litigation On July 26, 2017, Attorney Crom`n began to instruct the Firm on
his strategy, with the approval of Mr. Koenig.

24. Throughout the course of the Adversary Proceeding, Monroe committed
numerous breaches of its payment arrangements with the Firm, sometimes ignoring invoices for
months, developing pretexts to delay payments, and even seeking a reduction of the Firm’s

invoices for following Monroe’s litigation strategy.

Case 1:18-CV-124Ol-ADB Document 1-1 Filed 11/16/18 Page 9 of 24

25 . On Januaiy 5, 2018, Attorney Cronin caused Monroe to replace the Firm as lead
Trial Counsel with a local attorney, Attorney lay Joseph Madrid. Sirice Attorney Madrid was not
yet familiar with the complicated Adversary Proceeding case, or with its history and background,
the Firm was instructed to do all work that was necessary to protect Monroe regarding the
upcoming trial in 30 days until Attorney Madrid was fully prepared to try the case. The Firm was
also instructed that it would remain as Attorney Madrid’s co-counsel at the trial.

26. On January 10 and ll, the Firm sent its invoices to Michael Egan totaling
$126,809.47 for services rendered in December, 2017, including for the obtaining of Partial
Summary Judgment. Monroe voiced no objection to the invoices or fees for December services,
but failed to pay them when due.

27. Keenly aware of the upcoming Februaiy 5 trial date and related court imposed
deadlines, and keenly aware that Attorney Madrid had just been retained as trial counsel, the Firm
was instructed on January 8, 2018, to oppose the trial continuance requested by the Committee
and to prepare for trial. Meanwhile new trial counsel, on January 9 and 10, 2018, complemented
the Firm on its work and requested that the Firm continue with trial preparation Monroe has not
paid for the Firm’s work.

28. On February 5, the Firm sent its invoices to Michael Egan at Monroe for the
extensive trial preparation time in January. Egan, now for the first time, claimed not to
understand why the fees Were so high given that Monroe had two other counsel, and thus Eagan
sought to negotiate a discount since Attorney Cronin was negotiating a settlement even though
Monroe confirmed that the Firm had been instructed to perform the trial preparation work which
was “necessary” to meet court imposed deadlines and to oppose the Committee’s request for a

continuance

Case 1:18-CV-124Ol-ADB Document 1-1 Filed 11/16/18 Page 10 of 24

29. The Firm kept Monroe, Attorney Cronin and Attorney Madrid fully up to date on
the work the Firm was doing to protect Monroe, which work was substantial, inasmuch as the
case was scheduled for trial during the week of February 5 , 2018; the parties were under orders
from the court to confer and file a list of all witnesses, exhibits and conclusions of law, a trial
brief, and joint pre-trial memorandum with the Court by January 15, 2018; and the Firm needed to
file responses to Motions in Limine by January 29. 2018. Additionally, with the knowledge and
approval of Cronin, Egan, and Gruszka, the Firm worked with attorney Madrid to help him get up
to speed and to divide tasks for the upcoming scheduled trial on the merits.

30. In February, 2018, the Firm made demand upon Monroe for payment of all
amounts due and owing for services rendered by the Firm on their behalf.

31. The Firm performed legal services in connection with the Adversary Proceeding
for which services a balance remains due and owing for its reasonable fees and expenses in the
amount $392,164.44.

32. ln Pebruary 2018, Monroe failed and refused to pay the Firm the amounts due and
owing. Accordingly, on March 9, 2018, the Texas Bankruptcy Court allowed the Firm’s motion
to withdraw as counsel for Monroe for, among other reasons, non-payment of fees. Monroe did
not object to the Firm’s withdrawal

33. On March 12, Attorney Cronin instructed the Firm to deliver all TPP litigation
files to him, and on March 14, 2018, Alex Franky, Managing Director of Monroe Capital LLC

terminated the Firm from all non-Adversary Proceeding matters, and requested return of all non

TTP files to Monroe,

Case 1:18-cV-12401-ADB Document 1-1 Filed 11/16/18 Page 11 of 24

34. From and after the Pirm’s withdrawal Monroe continued to request assistance
from the Firm which the Firm provided submitting an invoice dated May 15 , 2018 in the amount
of $2,747.00, which also remains unpaid.

35. ln accordance with Attorney Cronin’s instructions, the Firm delivered all files and
work product (some of which Mom'oe had not paid for) to Attorney Cronin and Attorney Madrid.

36. The Defendants are jointly and severally obligated to pay the Firm the unpaid fees
and disbursements of $394,911.44, plus interest at 12% from the date of breach.

CAUSES OF ACTION

COUNT I
(Breach of` Contract)

37. The Firm re-alleges and specifically incorporates herein by reference the
allegations contained in Paragraphs l through 36, above.

38. Monroe contracted with the Firm for legal services to be rendered and agreed to
pay the Firm’s fees and expenses for those services rendered which totals, $394,911.44.

39. Monroe has failed, refused and neglected to pay the Firm the full amount due and
owing for services rendered by the Firm on their behalf

40. Accordingly, the Defendants are each jointly and severally obligated to pay the
Firm the sum of $394.91 1.44. plus interest and costs for unpaid legal services rendered

COUNT ll
(Quantum Meruit)

 

41. The Firm re-alleges and specifically incorporates herein by reference the

allegations contained in Paragraphs l through 40 above.

10

Case 1:18-CV-124Ol-ADB Document 1-1 Filed 11/16/18 Page 12 of 24

42. B y virtue of the foregoing, the Defendants are jointly and severally obligated to
the Firm for the reasonable and fair value of the legal services rendered, and expenses incurred on

their behalf, plus interest and costs.

COUNT III
(Unjust Enrichment)

43. The Firm re-alleges and specifically incorporates herein by reference the
allegations contained in Paragraphs l through 42 above.

44. As set forth above, the Firm performed legal services on the Defendants’ behalf.

45. Notwithstanding the foregoing, and despite demand therefor, the Defendants have
failed and refused to pay the Firm the amounts due and owing for services rendered by the Firm
on its behalf.

46. Accordingly, the Defendants have been unjustly enriched at the Firm’s expense
and are each jointly and severally obligated to pay the Firm the sum of $394,911.44, plus interest

and costs, for unpaid legal services rendered.

COUNT IV
(Account Annexed)

47. The Firm re-alleges and specifically incorporates herein by reference the
allegations contained in Paragraphs l through 46 above.

48. The Defendants are each jointly and severally obligated to pay the Firm the sum
of $394,911.44 as set forth in the Acconnt Annexed hereto and specifically incorporated herein by
reference as Exhibit “C", plus interest and costs.

COUNT V
(Breach of Obligations of Good Faith and Fair Dealing)

49. The Firm re~alleges and specifically incorporates herein by reference the

allegations contained in Paragraphs l through 48 above.

11

Case 1:18-CV-12401-ADB Document 1-1 Filed 11/16/18 Page 13 of 24

50. Monroe, by and through its agents, including Theodore L. Koenig, Michael J.
Egan, and Peter Gruszka, have by their actions and conduct breached Monroe’s obligations of
good faith and fair dealing, in their dealings with the Firm.

51. As it had in December 2016, again in December, 2017, Monroe owed the Firm
substantial sums on invoices at year end which it failed to pay when due and which were
delinquent, so as to obtain leverage to negotiate a discount under various pretexts.

52. The Firm has been damaged by Monroe’s breach of its obligations of good faith
and fair dealing in an amount to be determined by the Couit.

PRAYE§§ FOR RELIEF
WHEREFORE, the Plaintifi`, Riemer & Braunstein LLP, respectftu requests:

1. That Judgment enter in favor of the Plaintiff, Riemer & Braunstein LLP, against
each of the Defendants, jointly and severally, in the sum of Plaintiff’s legal fees, plus interest
from the date of breach and costs, as determined by this Court.

2. For such other and further relief as this Court deems just and proper.

RIEMER & BRAUNSTEIN LLP,

By its Attorneys,
RIEM]/!.;l;& BRAUNSTEIN LLP

)

irl ','::¢ " ill
Dated: october 18,2013 ;,»_574.£-`,-4“=1-¢-<:'3:3%".¢
Peter H. sutton, BBo #489180

psutton @riemerlaw.com
Dennis E. McKenna, BBO #556428

dmgkega@riemerlaw.com
Riemer & Braunstein u.P

One Center Plaza
Boston, Massachusetts 02108
(617) 523-9000

12

Case 1:18-cV-12401-ADB Document 1-1 Filed 11/16/18 Page 14 of 24

 

 

 

 

 

 

 

 

 

°°°“E' “W“E“ Triai Court of Masaachusetlle _ '
°“'“' A°T'°" °°VER S"'EET 1884 C\/OBa?>Cl b The superior court
i=i.AiirrlFi-'rs)= Riemerssmmiem LLP ¢OLINTY
ripeness one center rim 5 L_,= 'FFi,-) L (C
BB$|D\‘\. MA 02103 UEFENDANT(S)! Monroe Capital mm M\dm LLC; m Capii£l P&¢it'tm

 

 

Fund LP: Momtei Capital Corporallori; Mom'cs Capitd Psm'im Fund Ll.C

 

 

 

 

 

 

 

 

 

 

ATT°RNEV: PB!BI’ H. Sutbl'|
ADDRESSZ OnB Cantzr Flazn ADDRESS: 311 S¢tllh W&k¢t Dfl'll¢, St!RB 6400. mm [L
Bd€l°t'|. MA 02108

é»t`} - SQL`*‘B `4'0 C
BBCZ 439180

wise or Ac‘rioi~i Airo rnAcK pmm/em siuei H"'=`_
cons No. rYi=E oi= Acnou ispeciiyi max iiAs A .iuRv ci.Aiiii seen miner
Ain services labor and materials L__ l:| YEs lZ] No

*lf "Othef' please dascribo:

 

 

 

STATEMENT OF DAMAGEB PURSUANT TO G.L. c. 212. § 3A

The folloth is a fiiil, itemized and detailed statement oi the facts on which the undersigned plaintiff or plaintiff counsel relies to determine money damaged For
this fcrm. disregard double ortreble damage dalms; indicate single damages only.

I_QBI.§LAIM§
(attach additional sheets ss neeessary)

A. Documented medical expenses to dates
1. Totai hospital expenses 5
2. 'l'otal doctor expenses ~ ...... $
3. Totai dramatic moses s
4. Total physical therapy expenses 5

5. Totai other expenses (descrlbe beldw) ...... 5
summer (Ai:

 

 

 

 

 

 

 

$

B. Doc\imented lost wages and compensation to date s
C. Dccumenied property damages to dated 5
' 5

$

S

 

 

D. Rsasonsbly anticipated future medical and hospital expenses
E. Reaaonnbly anticipated lost wages
F. Gi|'ier documented items of damages (descritte below)

 

l…l……

 

G. Brleliy describe plaintlli’s in]i.uy, including the nature end extent of trilury:
TQTAL (A-F):$

l

QQNBAQ]`_QLNM§
(sttach additional sheets ss necessary)

leviee a detailed description ofeieimsrs)z
Pialntiff seeks to recover its legal fees. plus interest and costs. owed by Defendants on account of unpaid fees tcr legal TOTAL: $ W.sii 44

services rendered by Plalntlfffor tha Defendants’ lip-t the Defendanis' directlon.
Bignature of Attorney/pro Se Plalnttff: X / '

RELATED ACTlCNS: Please provide the css'e numbsr, case neme. and co

 

     
    
   

‘Plus interest and costs
mm 10/££!18

unty of any related actions pending in the Superlor Court.

   

 

CERT|F|CAT|QN FURSUANT 1’0 SJC RULE 1:18
l hereby certify that l have complied with requirements of Rule 5 of the Supieme Judicial Court uniform Rules on Dispute Reselution (SJC

Rule 1;18) requian thatl provide my clie/l/izavl|m atlon about court-connected dispute resolution services and discuss with them the
' s me

advantages and disadvantages of the ven tho s dispute resolution
Slgnature of Attorney of Record: X . M\i§u §'L"~"> mm 101_§18

 

   

 

Case 1:18-cV-12401-ADB Document 1-1 Filed 11/16/18 Page 15 of 24

CiVlL ACTION CQVER SHEET fNSTRUCTiCNS
SELECT CATEGORY THAT BEST DESCR|BES YOUR CASE

MMMMMMMM

AA1 Gonirect Actidn involving Commonwasiih.
Munidi'ldily. MBTA. stc. (
AB1 Tortioue Acti.cn involving Commom~ssith.
Municipailty. MBTA. etc (A)
ACf Rsai Property Aotlon involving
Ccmmornoealth. Mi.inidpeilly. MBTA etc (A)
ADl Equiin:ticn involving Commonweaith.
Munidpsiity, MBTA. etc (A)
AE1 Admiristrsiivo Aclion involving
Cammonwsalth. Munidpsiiiy. META.stc. (A)

momesiaw&asas
A01 Scrvfcao. Lahor. and Msioriais (F)
Aoz Gcods Sold end Doliverod (F)
Ao$ commercial Pepar (F)
Ao¢ annoy/mem canada m
nos insurance Oontraol (F)
AoB Saie or Lease of Red Estate (F)
A12 Gdnsouction Diapute (A)
A14 interpleader (F)
BM Governsrm. Conduot. internal
Affsire of Entiiies (A)
BA3 i.iehtiity of Shsreholders. Dlrector's.
QMcsrs. Partnoru. eto. (A)
881 Shafehcider Dofivdw (A)
BBZ Seouriiies Transaciions (A)

801 Mergsrs, Conocildations. estes of

Asssia. immersed Equiiy. etc. (A)
301 lntelwr:ual Properlll (A)
BDZ proprietary information or Trede

assets (A)
361 manson once (A)
Bi-it violation or Anilu'ust orTrade

Rogulstlon Ls\vs (A)

ABS Other Cemsct/BusinwAdion - SFW`N (F)

’ Ghornethle case type ifANY
commonwealth e munidpstny. the MBTA, or any
other govcmrnontal entity UNLESS your case is a
case type listed wider Adrninislrstivo Civii Actior\s
tAAl.

TChcoootftleceeetypeifANprtyioen
lncercsrstodputy.UNi£BSyourcssoleeosse
typellstcdimdoredmmosatlveclvilnctionsiml
orisaPrisonerHaheasCorpuscsse(Ee‘r).

me¥l¢fh°

amwesmmiias
1301 Spedfio performance ci a Conlraot (A)
ariz Reeen end Appry ¢i=)
coa injunction tFl
1304 Reform! Cancei instrument (F)
DUS Equitabio Repievin (F)
Doe Contributlon or indemnification (F)
oo'r imposition alarm (Ai
DDB Minar‘ity Sharehddsr‘s Suit (A)
009 interference in Contraolasl Relotlonship (F)
010 Ac\:ouritihg (A)
011 Enforcemsni of Reatdolive covenant (F)
D‘iz Dls¢clutlon of a Partnerohip (F)
013 Deolaratoiy Judgmeni. G.L. c.z:ltA (A)
014 Dtseoiution cf a Corporetion (F)
DBS other Eqi.iity Acticn (F)

mmmmmommmmmwm*

PA1 Con‘lrar.'t Action involving an

incarcerated any (A)
FBt Tortious Action involving an

lmrda Pany (A)
PCl Reai Froperty Aolion involving en

inmrcsrated Party (F)
PD1 Equlty notion involving an

incarcerated Perty (Fl
FEt Adrnlnistrative Aotlcn involving en

incarcerated Party (F)

IBIada

803 Motor vehicle Negiiganco - Fersonei

lni\l!nymp€lly mae
804 Olher Ncgtlgonco - Personal

lni\irylPr°p¢rty lime (Fl
805 Produci.s l.lsbliiiy (A)
BOSMaipraclice-Msriicalilmongfuoeeth (A)
Bn‘i‘ Matpreclioe - other (A)
soo wrongs Desin. G.L ezze §2A (A)
515 Dsfameiion (A)
promotes (A)
820 Porsonal injury - Siip er Feli (F)
821 Environrnentai (F)
822 Empicymerd Disorimlmtion (F)
BE1 Frsud. Buslnesa Tort& stc. (A)
599 Other Toniouo Action (F)

BlBoaLi-`:maedl¢
001 Land Taldng (F)
002 Zonif\o Appeai. G.L. c. 40A (F)
003 Dlspute Ccncemlng Titte (F)
004 Fcrscioouro cf e Mortmge (x)
cos consonrinrmn usn s charges (x)
Cea Other Rsei Prcpoity Adton (F)
Maumw£i!lm
Ets Foraign Discovery proceeding (X)
597 Prtsonor Haboss Comus (x)
EzzLottoryAsslonmem.G.l_c.m§zs (x)
AB_gmstaii:ia:aaamnnt.Er.eunilm

E15 nom Prevsntlon Feollon' .G.L. o w (Xl
521 Prcteciion from Haraserm¢ll. G.L. c zssE(X)

MMMHM
E02 Appeai from Adminlstrative Agenoy.

G.L. o. SGA (X)
EOS Certioraii Adon. G.L. o.248 54 (X)
Eos Coniirmetlon of Arbitretion Awa-ds (x)
Eoe treas Antitmst Acr, G. i_ c ss §s (A)
Eo?iaassAntiinistAct,¢.i_¢-..ea§o (x)
Eos Appolntment cl a Remiver (x)
Etie Construoticn Sursty Borid. G.L. c 149

§§29. zee (A)
E10 Summary Prouzse Appoai (X)
E11 Woriter‘s Compsnsslion 00
E1B Auto Surcharge Appeai pg
1517 Civli Rights Act. &L c.12 §11H (A)
E24 Appoel from District Court

Commitmerti, G.L c.123 §B{i:) (X)
525 Plsurai nglatry (Aabosos cancel
ES-t Forteiturs, G.L case 556 (X)
E95 Forfettme. G.L o940 §47 (F)
aaaotnerndminruraiivs Aeoon m
201 Msdicel Mslprectice -‘Tdhunoi oniy.

G.L. o 231 §ooe (F)

202 Appssi Bond Deoial (x)
sg_se;_¢tiiaodzr.£a!lw

512 SDP Commitmelll. G.L. c 123/t 512 (X)

214 sup Peteon. G.i. r. 123A§eto) (x)

MABRN

TRANSFER YOUR SELECT|ON TO THE FACE SHEET

EXAHPLE:
CCDE NO. T¥PE OF ACTioN (specliy) TRACK
803 Motcr Vehicie ngiigence-Personel injury § .

DUTY OF THE PLA|NTlFF - The plaintiff shall s
statement specifying the facts on which the plain
statement as to the damages. shall be served with the

otherwise provided by law. un

DU1'Y OF THE DEFENDANT - if the defendant believes that the statement of damages filed by

file with his/her answer a statement specifying the potential damages which may resu

lZ] YEs

519 sex candor Regisoy, o.i. se swore on
521 inner sealing consent G.L. am §12s 00

HAS A JURY CLAFM BEEN MADE?

geo

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

less ltis accompanied by such a state

A CiVIL CCVER SHEET MUST BE

FA|LURE TO CCMPLETE TH|S COVER SH
MAY RESULT IN DiSMlSSAL OF THiS ACT|ON.

et forth. on the face of the civil action cover sheet (or
tii‘f relies to determine money damages A copy of su
complaint A clerk-magistrate s

mont signed by the attorney or pro se party.

the plaintiff is inadequate. the defendant may
lt if the plaintiff prevailsl

FILED WITH EACH COMFLA|NT. .
EET THORCUGHLY AND ACCURATEL`(

attach additional sheets as necessary), a
ch civil action cover sheet. including the
hall not accept for filing a complaint except as

Case 1:18-Cv-12401-ADB Document 1-1 Filed 11/16/18 Page 16 of 24

Commonwealth of Nlassa¢_:husetts

'mAL couRT oF THE CoMMoNWEALTii
suPERloR couRT oEPART\\/\ENT
civn_ ooci<Er No. 1864Cv03239e

SUFFOLK, $5.

 

Riemer & Bratmsi:ein LLP ,PLAINTlFF(S),

V

tionroe m ital Management
eggng §'gg, et aj _ ,oEFENoANT(s)

SUMMONS
Monroe Capital Management
THiS SUMMONS lS DlRECTED TO Advisgg§ LIC . (Defendant's name)

\'ou are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Plaintist Compiaint liled against you is attached to this summons and the original complaint has been
area in the w court You MusT Acr PRoileTLY To Pnorscr voua rooms

vou must respond to this lawsuit in writing within 20 days. lf you do' not respond, the court may decide
the case against you and award the PlaintiFf everything asked for in the complaint You will also lose'the
opportunity to tell your side oi" the story. You must respond to this lawsuit in writing even if you expect
to resolve this matter with the Plaintiff. |f you need more time to respond, you may request an
extension of time in writing from the Court. ` _ .
How to Respond. To respond to this lawsu|t, .you must file a written response with the court and mail a
copy to the Plalntlfi’s Attorney (or the Plain_ti‘i'~f, if unrepresented). You can do this b : w
uffoik

. Filing your signed original response`with the Clerk‘s Ol‘fice for Civil Business, Court,
mae M$ mail or in person, AND

. W§g ach Myo%rs§§§grés'e §tge&ai£tifg;:ut§g€§y§|?£gn atthe following
address: eng .
What to include in your respons'e. An “Ansi.ver" is one type of response to a Complaint Your Answer
must state whether you agree or disagree with the fact(sl alleged in each paragraph of the Comp|alnt.
Some defenses, called affirmative defenses, must be stated in your Answer or you may'lose your right to
use them in couri. if you have any claims against the Plaintiff (referred to as counterclaimsl that are
based on'the same facts or transaction described in the Complaint, then you must include those claims
ln your Answer. Otherwlse, You may lose your right to sue the Plaintiff about anything related to this
lawsult. if you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that yo`u must send to the other side and file with the
court no more than 10 days after sending your Answer. ¥ou can also respond to a Complalnt by filing a
"lviotion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient A Motion
to Dismiss must be based on one ofthe legal deficiencies or reasons listed under Mass. R. Clv. P. 12. if
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions"
described in the rules of the Court in which the complaint was filed, available at
www.mass.gov.couris/case-|egal-res/ rules of court

Case 1:18-cv-12401-ADB Document 1-1 Filed 11/16/18 Page 17 of 24

Legal Assistanca. You rnay, wish to get legal help from a lawyer. if you cannot get legal heip, 'some basic

information for people who represent themselves ls available at www.mass.gov/couris/seifheip.
Requirecl information on ali filings: The ”civil dod<et number“’ appearing at the to'p of this notice is the
case number assigned.to this case and must appear on the front of your Answer or Motion to Dismiss.

Y'ou should refer to yourseifas the €’Defendant.”

Witness lion.Judith Fabricant, Chiefiustice on mmj_g_,__?_g_'|§, 20 .

' Nli;ha'el £§ep$ljoriovan

Cierk-Magistrate

Note: The number assigned to the Complaint by the Clerk-Nlagisirate atthe beginning of the lawsuit should be indimted on the
summons beirne it ls served on me Defendant

PROOF OF SERV|CE OF PROCESS

l hereby certify that on_ , ZG_'__J | served a copy of this summons,

together with a copy ofthe complaint in this action, on the defendant named in this summ_o_ns, in the
following manner [See i\/iass. R. Civ. P. 4 (d)(l-S)):

 

 

 

Signature:

 

Dated: , 20___

N.B. TQ PROCBS SERVER:

PLEASE ENTER THE DATE THAT YOU MADE SERV|CE ON THE DEFEi\iDANT lN TH|S BG)(- BOTl-i
ON THE ORlGll\lAL SUMMDNS AND ON THE COPY OF THE SUNlNlONS SER'\IED Ol\i -THE D_EFENDANT.

 

 

 

 

Case 1:18-cv-12401-ADB Document 1-1 Filed 11/16/18 Page 18 of 24

Commonwea|th of lV|assachusetts

TRIAL COURT OF THE COMMONWEALT`H

SuFFOLI<.SS. .
SUPER|OR COURT DEPARTMENT
ClvlL DOCKET NO. 1884CV03239B
Riemr_&_Bi:aunsteJ`.n_T.l-L PLAlNT|FFlSl.
V.
Monroe th ital Management
gm sam Iplg et aj oEFENDANT(s)
suiviMONs

Tl-liS SUlVii\/|ONS lS DlREC|'ED TO mgm ,gagj gal Partners Fund LP . (Defendant's name)

You are being sued. The Plaintiffls) named above has started a lawsuit against you. A copy of the
Plaintiff's Comp|aint filed against you is attached to this summons and the original complaint has been
filed in thesuffolk Sup_grior court vou MusT AcT PRorleTLY To PRoTEcT vouR RlGHTs.

You must respond to this lawsuit in writing within 20 days. if you do not respond, the court may decide
the case against you and award the P|aintiff everything asked for in the complaint ‘{ou will also lose'the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
to resolve this matter with the 'Plaintiff. lf you need more time to respond, you may request an

extension of time in writing from the Court. '
How to Respond. To respond to this lawsuit, .you must file a written response with the court and mail a

copy to the P|aintiff’s Attorney (or the Piain_tiff, if unrepresented). You can do uH:s lin

Fiiing your si ned original response with the Cierk's Oflice for Clvi| Business,Snpermr__ Court,
Three Sc;%age
a , y mail orin person, A_N__D

Deliverin or mailin a copy of your response to the Plaintiff's AttorneyP Piaintiff at the following
_ te S n Esqu:i.re, Riemer & Braunst LLP
address. 5
What to in ln'yd?h r o e. An "Answer” is one type of response to a Compiaint. Your Answer

must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Comp|aint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may`|ose your right to
use them in court. if you have any claims against the Plaintiff (referred to as counterclaims) that are
based on‘the same facts or transaction described in the Compiaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Piaintiff about anything related to this
lawsuit if you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Co_mplaint by H|ing a
"lvlotion to Dismiss," if you believe that the complaint is legally invalid or legally insufficient A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under iVlass. R. Civ. P. 12. if
you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civi| lletions"
described in the rules of the Court in which the complaint was filed, available at
www.mass.gov.courts/case-iegai-res/ruies of court.

 

Case 1:18-cV-12401-ADB Document 1-1 Filed 11/16/18 Page 19 of 24

Legal Assistance. You may wish to get legal help from a lawyer. lf you cannot get legal help, some basic
information for people who represent themselves is available at www.mass.gov/coprts/se|fhelp.
Required information on all filings: The ”civil docket number” appearing at the to`p of this notice is the
case number assigned_to this case and must appear on the front of your Answer or lVlotion to Dismiss.
You should refer to yourselfas the T'D'efendant."

Witness l-lon. .|udith Fabricant, Chiefjustice on october 13 , 20 13 .

ep donovan
Clerk-l\/lagistrate

 
  

Note:The number assigned to the Complaint by the Clerl<-Maglstrate at the beginning of the lawsuit should be indicated on the
summons before it is served on the Defendant.

PROOF OF SERV|CE OF PROCESS

l hereby certify that on , 20 ' , l served a copy of this sum mons,
together with a copy of the complaint in this action, on the defendant named in this summons, in the

following manner [See Mass. R. Civ. P. 4(d)(1-5)):

 

 

 

Dated: _ , ZU_ Signature:

 

N.B. T(_J PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU MADE SERV|CE ON THE DEFENDANT |N TH|S BOK - BOTH
ON THE ORlGlNAL SU|V|N|ONS AND ON THE COP¥ OF THE SUN||V|ONS SERVED ON -THE D_EFENDANT.

 

 

 

 

a. ll§nling your signed on ina| response with the Clerk' s Ofl'ice for Civil Buslness,
Mo§r

b.

Case 1:18-CV-12401-ADB Document 1-1 Filed 11/16/18 Page 20 of 24

Commonwea|th of lVlassachusetts

iRlAL COURT OF THE COMMONWEALTi‘l

suPERloe couR`T DEPARTMENT
cl\/lL oocl<ET 1\10. 1884CV03239B

SUFFOLK, $5.

emmmscein_mb PLAINTIFF($),

V.
Monroe Capital Managemen
A@sgrs H{_', et al _ ,tDEFENDANT(S)

SUNIMONS

THlS SUlVlMONS |S D|RECTED TO M__Q_plta]_matlgg___. (Defendant's name)

You are being sued. The Plaintiffls) named above has started a lawsuit against you. A copy of the
P|aintlf'f's Complaint filed against you is attached to this summons and the original complaint has been
filed in the goffolk_Superj_Qr_ Court vou MusT AcT PRoMPTLY To PRoTEcT YouR RiGHTs.

You must respond to this lawsuit in writing within 20 days. lf you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint You will also lose'the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
to resolve this matter with the Plaint`rff. lf you need more time to respond, you may request an
extension of time in writing from the Court.
How to Respond. To respond to this lawsuit, .you must file a written response with the court and mail a
copy to the P|aintiff’s Attorney (or the Plain_tiff, if unrepresented). You can do ooblg?% jr-k __
§ M,QL Court,

 

Ys?Jl-§ mail or in person AND
Deliverin or mailing a copy of your res onse to the Plaintlff's Attorney/Plaintiff at the following

address: et !-I{_GSuBl|",SnZAES re, Riemer& Braunsteln LLP

What to Mrln Mr pegl\g§se. An ”Answer" is one type of response to a Complaint. Your Answer
must state whether you agree or disagree with the fact[s] alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may`|ose your right to
use them in court. if you have any claims against the Plaintiff (referred to as counterclaims) that are
based on'the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Othemrise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit if you want to have your case heard by a jury, you must specifically request a jury trial ln your
Answer or in a written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Co_mp|aint by filing a
"N|otion to Dismiss," if you believe that the complaint is legally invalid or legally insufficient A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under iVlass. R. Civ. P. 12. lf
you are Fiiing a Motion to Dismiss, you must also comply with the filing procedures for "Civi| Motions"
described in the rules of the Court in which the complaint was filed, available at
www.mass.gov.courls/case-legal-res/ rules of Court.

Case 1:18-cV-12401-ADB Document1-1 Filed 11/16/18 Page 21 of 24

Legal Assistance. You may_ wish to get legal help from a lawyer. lf you cannot get legal help, °some basic
information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
Required information on all filings: `f'he "civil docket number” appearing at the to`p of this notice is the
case number assigned_to this case arid must appear on the front of your Answer or Motion to Dismiss.
You shodld refer to yourselfas the l’D‘efendant.”

 
  

W'rtness l-lon. Judlth Fabricant, ChiefJustice on Qgg@; 15 , 20 13 .
ep donovan

Clerk-Magistrate

Note: The number assigned to the Complaint by the Clerk-Magistrate atthe beginning of the lawsuit should be indicated on the
summons before it i_s served on the Defendant.

PROOF OF SERV|CE OF PROCESS

l hereby certify that on 4 20 , l served a copy of this sum mons,
together with a copy of the complaint in this action, on the defendant named in this sum mons, in the
following manner (See iVlass. R. Civ. P. 4(d)(1-5)):

 

 

 

20_ Signature:

 

Dated: . ,

N.B. T(_J PROCESS SERVER:

PLEASE ENTER THE DATE THAT YOU lVlADE SERV|CE ON THE DEFEN DANT lN TH|S BOX -- BOTH
ON THE DRIG|NAL SUIVINlONS AND ON THE COPY DF THE SUMNIONS SERVED ONTHE D_EFENDANT.

 

 

 

 

a. n our si ned on ina| res onse with the Clerk‘s Office for Civil Business,
l1§1¢-ee egeyp:Eb-Eg Rn SEIE),;D§ 'Supecier-

b.

Case 1:18-CV-12401-ADB Document 1-1 Filed 11/16/18 Page 22 of 24

Commonwea|th of Massachusetts

SUFFOLK, 55_ TRlAL couRT ol= THE colvllvloNWeALTn
suPEmoR count DEPARTMENT
clvlL oocl<eT No. 1884Cv0323913

Riemer & §;agg§;§jg L,;,§ ,PLAlNTlFF(S),

V.
Monroe Capital Management

Ad!teocs_ldc,_et_al._, DEFENDANT(S)

SUlVl|VlONS

THlS SUMMONS lS D|RECTED TO Monroe Cagital Partners Fl.md L`.l'.C(Defendant'$ name)

You are being sued. The F|alntiffls) named above has started a lawsuit against you. A copy of the
P|aintiff‘s Complaint filed against you is attached to this summons and the original complaint has been

filed in the Mrj_or_ court vou lvlusT AcT PRolleTLY To PRoTEc'r vouR RlGHrs.

¥ou must respond to this lawsuit in writing within 20 days. lf you do' not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint You will also lose'the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even ifyou expect
to resolve this matter with the Plaintiff. |f you need more time to respond, you may request an
extension of time in writing from the Court. `

How to Respond. To respond to this lawsult, .you must f le a written response with the court and mail a
copy to the Plalntiff's Attorney (or the P|ain_tiff, lf unrepresented). You can d §t¥i§o bik __
Court,

r s, ymailorin person, A_ND

Deliverin§ or mailing a cc py of your response to_ the _Plaintiff's Attorney/P|aintiff at the following
Su :ton Esqulre, Riemer & Braunsteln LLP
address: 3 | 37:'-1

 

 

What to Mh Mr V&L%§se. Arl "Answer" is one type of response to a Complaint. Your Answer
must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may'lose your right to
use them in court. |f you have any claims against the Plaintiff (referred to as counterclaims) that are
based on'the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. lf you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
"Nlotion to Dismiss," if you believe that the complaint is legally invalid or legally insufficient A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under lVlass. R. Civ. P. 12. lf
you are filing a Motion to Dismiss, you must also comply with the filing procedures for "Civil Motions”
described in the rules of the Court in which the complaint was flied, available at
www.mass.gov.courts/case-legal-res/ru|es of court.

Case 1:18-cV-124Ol-ADB Document 1-1 Filed 11/16/18 Page 23 of 24

l.ega| Assistance. You may_ wish to get legal help from a lawyer. lf you cannot get legal he|p, some basic
information for people who represent themselves is available at www.mass.gov/courts/selfhelp-
Required information on all filings: `l'he "civil docket number" appearing at the to`p of this notice is the
case number assigned.to this case arid must appear on the front of your Answer or Motion to Dismiss.
You should refer to yourself'as the !’D'efendant."

Witness i-ion. Judith Fabricant, Chief.|ustice or1 October 18 4 2018 .

' lVlr;ha`el §§epwljonovan

Cierk-l\/lagistrate

Note:The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the
summons before it is served on the Defendant.

PROOF OF SERV|CE OF PROCESS

l hereby certify that on , 20'_, l served a copy of this summons,
together with a copy of the complaint in this action, on the defendant named.i_n this summons, in the
following manner {See iVlass. R. Civ. P. 4(d)(1-5)):

 

 

 

O__ Signature:

 

Dated.' _ , 2

N.B. T(_) PRC|CESS SERVER:

PLEASE ENTERTHE DATE THAT YOU MADE SERV|CE ON THE DEFENDANT lN THIS BOX- BOTH
ON THE ORlG|NAL SUMIV|ONS AND ON THE COFY OF THE SUMNIONS SERVED ON -THE D_EFENDANT.

 

 

 

 

Case 1:18-cV-12401-ADB Document 1-1 Filed 11/16/18 Page 24 of 24

 

 

 

 

 

DO KET NUMBER
cW“_ TRACK|NG ORDER ° Trial Court of Massachusetts
isrANolNo canon 1- ssi 1384¢\/°32391:§ The Superior Court
CASE NAME:
Nli h 1 J h .

Riemer & Braunstein LLP vs. Monroe Capital Management Advisors LLC c aa °sep D°novan mark of Court

et al
TO: COURT NAME & ADDRESS

 

Suffolk Countv Superior Court - Civil
Sufiolk Countv Courthouse. 12th Floor
' Three Pemberton Square

Boston. MA 02108

 

 

 

 

TRACK|NG ORDER - F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later
than the deadlines indicated

 

 

 

 

 

 

 

 

 

 

§]A§E§_QE.L|I|§AI|QN DEAD_LI.NE

SERVED BY F\LED BY HEARD BY
Service of process made and return fried with the Court 01/16/2019
Response to the complaint filed (also see MRCP 12) 02/15/2019
All motions under MRCP 12. 19. and 20 02/15/2019 03/18/2019 04/16/2019
All motions under MRCP 15 02/15/2019 03/18/2019 04116/2019
All discovery requests and depositions sawed and non-expert 08/14/2019
depositions completed
All motions under MRCP 56 09/13/2019 10/15/2019
Flna| pre-trial conference held and/or firm trial date set 02/10/2020
Case shall be resolved and judgment shall issue by 10/19/2020

 

 

 

 

 

 

The final pre-trial deadline is not the §ghgggieg date gf ing cgnfgrencg. You will be notified of that date at a later time.
Counsei for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

DATE \SSUED ASS|STANT CLERK PHONE

1011812018 Chrlstlne M Hayes (617)788-8141

 

 

 

 

cummins mm mtqu ii still scm time

